DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to the Strauss and Reverse Medical Corporation patent applications (cited in the 4/8/2021 Information Disclosure Statement), while the references mention varying thickness within the specification (e.g., Strauss para. 77) and the side view appears to depict intersecting bridges (e.g., fig. 15), the flat pattern view (e.g., fig. 16, para. 76) demonstrates that in actuality the bridges 86 and 88 do not intersect.  The intersection apparent in figure 15 is a result of the perspective side view, where the front and back halves of the tubular form of figure 16 can be seen at the same time, providing the impression of overlap where there is actually no overlap. 
The closest prior art is Lowe et al. (Pub. No.: US 2010/0010622) as applied in the 10/5/2020 Office Action. However, Lowe does not fairly teach or suggest first bridges extending in a first rotational direction and second bridges extending in a second rotational direction different than the first rotational direction as required by claim 21.  Lowe further does not fairly teach or suggest first and second bridges that intersect one another and together define a plurality of cells with cell areas that increase or decrease in response to elongation or compression per claim 31, nor first and second bridges free to move relative to one another at the intersections per claim 39. Finally, Lowe fails to 
The next closest prior art is Leynov et al. (Pub. No.: US 2010/0268326) (cited in Applicant’s 7/26/2019 Information Disclosure Statement), as applied in the 11/26/2018 Office Action in parent application 15/673596, however, as provided in Leynov et al. paragraph 48, though the width of the connector region is smaller than the strut, Leynov does not fairly teach or suggest bridges with a different thickness as measured from the luminal to abluminal surface from the struts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243.  The examiner can normally be reached on Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBA GANESAN/Primary Examiner, Art Unit 3774